The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This communication is in response to Applicants 10/04/2020 amendment(s) /response(s) in the Application 16/244,327 by Medles et al. for “Method And Apparatus For Reducing Uplink Overhead In Mobile Communications”, filed on 01/10/2019.  The amendment/response has been entered.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/04/2020 has been entered.
Response to Amendment
Per the 10/04/2020 Amendment:  
Claims 1, 7, 11 and 17 are amended. 
Claims 1-20 are pending.


In view of the 10/04/2020 claim amendments, i.e., “and skipping, by the processor, generation and transmission of any hybrid automatic repeat request-acknowledgement (HARQ)-related codebook on an uplink channel in an event that no DCI scheduling the PDSCH is received on the downlink channel to result in reduction in uplink signaling overhead.” (as recited in claim 1, and similarly recited in claim 11); “transmitting, by the processor, the semi-static HARQ-ACK codebook feedback in an uplink channel in an event that the DAI has the first value; and skipping, by the processor, the semi-static HARQ-ACK codebook feedback transmission in an event that the DAI has the second value.” ( as recited in claim 7, and similarly recited in claim 17) in combination with the other limitations, the previous rejection to the claims under 35 U.S.C. 102 are withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.  

The following is an examiner’s statement of reasons for allowance:

Applicants remarks (submitted on 10/04/2020) have been fully considered and have been found to be persuasive. These remarks, along with the amendments filed “and skipping, by the processor, generation and transmission of any hybrid automatic repeat request-acknowledgement (HARQ)-related codebook on an uplink channel in an event that no DCI scheduling the PDSCH is received on the downlink channel to result in reduction in uplink signaling overhead.” (as recited in claim 1, and similarly recited in claim 11); “transmitting, by the processor, the semi-static HARQ-ACK codebook feedback in an uplink channel in an event that the DAI has the first value; and skipping, by the processor, the semi-static HARQ-ACK codebook feedback transmission in an event that the DAI has the second value.” ( as recited in claim 7, and similarly recited in claim 17) have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, read on the claims as amended. The closest prior art found, which was previously cited, is as follows:

For example, regarding claim 1, WANG et al. (US20190363840A1) teaches A method/apparatus, comprising: monitoring, by a processor of an apparatus, a downlink channel; (WANG, Fig. 15, paragraphs 267-270, teach apparatus 1500 implemented as a UE comprising receiving unit 1501 and determining unit 1502 to perform the functions as described by Fig. 1, step 101, paragraphs 98-101, wherein it is taught that the UE monitors for a DCI on a downlink channel.)
determining, by the processor, whether downlink control information (DCI) scheduling a physical downlink shared channel (PDSCH) is received on the downlink channel; (WANG, Fig. 1, step 101, paragraphs 100-101, teach determining the DCI is received, wherein the DCI is carried by a PDSCH.) 
and skipping, by the processor, a semi-static hybrid automatic repeat request-acknowledgement (HARQ-ACK) codebook feedback transmission on an uplink channel in an event that no DCI scheduling the PDSCH is received on the downlink channel. (WANG, Fig. 1, step 103, paragraphs 192-194, teach generating a HARQ-NACK codebook feedback transmission on an uplink time unit according to a rule with respect to the downlink time unit in which the PDSCH is not received. Furthermore, paragraphs 101-102, 240, teach configuring the HARQ-ACK or HARQ-NACKs with semi-static HARQ-ACK/NACK codebook.

For example, regarding claim 7, WANG et al. (US20190363840A1) teaches A method/apparatus, comprising: receiving, by a processor of an apparatus, a downlink control information (DCI); (WANG, Fig. 15, paragraphs 267-270, teach apparatus 1500 implemented as a UE comprising receiving unit 1501 and determining unit 1502 to perform the functions as described by Fig. 1, step 101, paragraphs 98-101, wherein it is taught that the UE monitors for a DCI on a downlink channel.)
determining, by the processor, whether to transmit a semi-static hybrid automatic repeat request-acknowledgement (HARQ-ACK) codebook feedback according to a downlink assignment index (DAI) in the DCI, (WANG, Fig. 1, step 101, paragraphs 100-101, teach determining the DCI is received, wherein the DCI is carried by a PDSCH. Furthermore, Fig. 1, step 103, paragraphs 192-194, teach generating a HARQ-ACK/NACK codebook feedback transmission on an uplink time unit and paragraphs 101-102, 240, teach configuring the HARQ-ACK or HARQ-NACKs with semi-static HARQ-ACK/NACK codebook. Additionally, paragraph 112 teaches the DCI including a specified DAI.)



LEE et al. (US20190014563A1) is directed to generating sidelink SPS activation/release DCI for indicating sidelink semi-persistent scheduling (SPS) activation or release, and transmitting the sidelink SPS activation/release DCI to a terminal (Abstract). Lee further teaches scheduling data on an uplink channel based on DCI format 0_0, at paragraphs 127-128, Table 1, DCI set to ‘00’ for scheduled PUSCH.

	Ng et al. (US20140369242A1) is directed to switching uplink carrier frequencies based on the uplink carrier frequency switching pattern (Abstract). Ng further teaches the DCI format as 01 at paragraph 78.

However, none of these references, taken alone or in any reasonable combination, teach the claims as amended, particularly, “and skipping, by the processor, generation and transmission of any hybrid automatic repeat request-acknowledgement (HARQ)-related codebook on an uplink channel in an event that no DCI scheduling the PDSCH is received on the downlink channel to result in reduction in uplink signaling overhead.” (as recited in claim 1, and similarly recited in claim 11); transmitting, by the processor, the semi-static HARQ-ACK codebook feedback in an uplink channel in an event that the DAI has the first value; and skipping, by the processor, the semi-static HARQ-ACK codebook feedback transmission in an event that the DAI has the second value.”, as recited in claim 7, and similarly recited in claim 17. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALLI Z BUTT whose telephone number is (571)272-5822.  The examiner can normally be reached on 9:00 AM - 5.30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
/WALLI Z BUTT/Examiner, Art Unit 2412